Citation Nr: 1032201	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-26 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in 
Denver, Colorado


THE ISSUE

Eligibility for benefits through the Civilian Health and Medical 
Program of the Department of Veterans Affairs (CHAMPVA), for the 
Veteran's spouse, from November 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1968.  
The Appellant is the Veteran's wife.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of June 2008 denial by the Health Administration Center 
(HAC) in Denver, Colorado.  The appeal was certified to the Board 
by the Department of Veterans Affairs (VA) Regional Office in 
Winston Salem, North Carolina (RO).  The Veteran and the 
Appellant testified at a May 2010 Board hearing held by the 
undersigned sitting at the RO, a transcript of which is 
associated with the claims file. 

The Veteran's appeal was remanded by the Board in October 2009, 
so that the appellant could be afforded the Board hearing that 
she had requested.  As noted above, that hearing was conducted in 
May 2010.  Accordingly, the Board finds that there has been 
substantial compliance with the directives of the October 2009 
Remand in this case, such that an additional remand to comply 
with such directives is not required.  See Stegall v. West, 11 
Vet. App. 268 (1998).


FINDING OF FACT

On November 1, 2007, the appellant had not yet reached the age of 
65, and was enrolled in Medicare Part A, but not yet enrolled in 
Medicare Part B.


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for the 
appellant beginning November 1, 2007 have not been met.  38 
U.S.C.A. § 1781 (West 2002 & Supp. 2009); 38 C.F.R. § 17.271 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.  However, the Board finds 
that VA was not required to provide the appellant with such 
notice, as this case is one where as a matter of law, entitlement 
to the benefit claimed cannot be established.  See 38 C.F.R. § 
3.159(b) (3) (ii) (2009).  This extends to the situation where a 
claim cannot be substantiated based on the application of the law 
to undisputed facts.  See VAOPGCPREC 5-2004; see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  As the pertinent facts 
in this case are undisputed, and the law as mandated by statute, 
and not the evidence, is dispositive of this appeal, the Board 
finds that no further action is required pursuant to the VCAA.  
See Mason v. Principi, 15 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to the 
benefit sought).  Moreover, as the outcome of the case is based 
on the law and not the evidence, the holdings of Bryant v. 
Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 2010), 
regarding the duties of Board hearing officers during the course 
of a Board hearing, are not applicable here.  

CHAMPVA is the Civilian Health and Medical Program of the 
Department of Veterans Affairs and is administered by the Health 
Administration Center (HAC), Denver, Colorado.  Under 38 U.S.C. 
1781, VA is authorized to provide medical care in the same or 
similar manner and subject to the same or similar limitations as 
medical care furnished to certain dependents and survivors of 
active duty and retired members of the Armed Forces.  The CHAMPVA 
program is designed to accomplish this purpose.  Under CHAMPVA, 
VA shares the cost of medically necessary services and supplies 
for eligible beneficiaries.  38 C.F.R. § 17.270 (2009).  

The appellant claims entitlement to CHAMPVA on the basis that she 
is the spouse of the Veteran, who the record reflects was found 
by VA to be permanently and totally disabled as of June 1, 2005.  
38 C.F.R. § 17.271 (a) (1) (2009).  However, individuals under 
age 65 retain CHAMPVA eligibility as secondary payer to Medicare 
Parts A and B, Medicare supplemental insurance plans, and 
Medicare HMO plans, only if they are entitled to Medicare Part A 
and enrolled in Medicare Part B.  38 C.F.R. § 17.271 (b) (1) 
(2009).  In this case, the evidence reflects that the appellant 
enrolled in Medicare Part A, effective November 1, 2007.  
However, there is no documentation in the claims file showing 
that she also enrolled in Medicare Part B at that time, or any 
time thereafter, despite her testimony at the June 2010 hearing 
that she had enrolled effective July 1, 2009.  Regardless, absent 
such evidence of Medicare Part B enrollment at the time of her 
eligibility for Medicare Part A, she is not eligible for CHAMPVA 
benefits for the period beginning November 1, 2007.  

The appellant has argued, to include at her June 2010 hearing, 
that she was informed by VA personnel working at the HAC in 
Denver, Colorado, that she would lose eligibility for CHAMPVA 
benefits if she were to enroll in Medicare Part B, and so relied 
on this misinformation in failing to apply for Medicare Part B at 
the time she applied for Medicare Part A.  However, there is no 
option to provide equitable relief of her reliance on the 
misinformation allegedly provided by the VA employee.  See 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(holding that payment of government benefits must be authorized 
by statute; therefore, erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits).  

The Board recognizes the appellant's sacrifices in donating a 
kidney to the Veteran in May 2003, and undergone several 
consequent surgeries.  However, the Board is bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  There simply is no legal provision pursuant to which 
the Board may grant the benefits sought.  Therefore, entitlement 
to CHAMPVA benefits beginning November 1, 2007, must be denied.


ORDER

Eligibility for CHAMPVA benefits for the appellant from November 
1, 2007, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


